Citation Nr: 0915218	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for diabetic retinopathy, 
maculopathy, and cataracts, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
separate compensable rating of 10 percent for diabetic 
retinopathy, maculopathy, and cataracts.  

In January 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing that was held at the 
RO.  A copy of the transcript of that hearing has been 
associated with the record on appeal.

At the January 209 hearing before the Board, the Veteran 
raised a new claim of entitlement to a higher rating for 
diabetes mellitus, and a new claim of entitlement to service 
connection for a shoulder injury.  The Board refers those 
claims to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In January 2009 testimony before the Board, the Veteran 
contended that his diabetic retinopathy, maculopathy, and 
cataracts had worsened.  Specifically, he contended that he 
experienced blurred vision, headaches, floaters, spidering in 
the eyes, and difficulty accommodating to bright lights.  He 
stated that he could only read for about 10 minutes before he 
had to take about an hour break to rest his eyes, and that he 
could not read small numbers or graphs.  He further stated 
that when his blood sugar was low, he would temporarily lose 
his ability to see.  He testified that he had undergone laser 
surgery for the left eye in 1997 due to "multiple spiders" 
that had been noted on that eye, with only a few spiders 
found on the right eye.  He had not undergone eye surgery 
since that time, but believed that both eyes had multiple 
spiders present.  He stated that he was currently receiving 
treatment for his eye disabilities at Scott & White Clinic in 
College Station, Texas, and at the VA Clinic in Temple, 
Texas. 

The Veteran's testimony suggests that his eye disabilities 
may have worsened since the time of his last VA examination 
in December 2005.  VA's duty to assist includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).

Additionally, because the most recent clinical records 
relating to the Veteran's eye disabilities of record are 
dated only up to September 2005, and the Veteran has 
indicated that he has continued to receive treatment for his 
eye disabilities since that time, the Board finds that there 
are additional private and VA treatment records that may be 
pertinent to this claim.  These records should be obtained.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should obtain and 
associate with the claims file all 
records from the VA facility located in 
Temple, Texas dated from October 2005 to 
the present.

2.  After obtaining any necessary 
authorization from the Veteran, the 
RO/AMC should obtain the Veteran's 
medical records from Scott & White 
Department of Ophthalmology in College 
Station, Texas since September 2005.  All 
attempts to secure these records must be 
documented in the claims folder.

3.  The RO/AMC should schedule the 
Veteran for an ophthalmological 
examination for the purpose of 
ascertaining the current severity of any 
eye disorders which may be present, to 
include diabetic retinopathy, 
maculopathy, cataracts, and glaucoma.  
The examiner should also determine the 
uncorrected and corrected central visual 
acuity for distance and near, with record 
of refractions.  38 C.F.R. § 4.75.  The 
examiner should provide opinions as to 
whether any currently diagnosed disorders 
are in any way causally or etiologically 
related to the Veteran's service-
connected diabetes mellitus.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The claims file must be 
made available to, and reviewed by the 
examiner, and the examiner must state 
that the claims file was reviewed in the 
report provided.  A complete rationale 
for all conclusions and opinions must be 
provided. 

4.  The R)/AMC should readjudicate the 
Veteran's claim.  If any action remains 
adverse to the Veteran, issue a 
Supplemental Statement of the Case 
(SSOC) and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



